PER CURIAM:
Jonathan S. Korman appeals from the district court’s order upholding the bankruptcy court’s determination that his debt to Eaglebank was not dischargeable in his bankruptcy case, and denying him a discharge. We have reviewed the record and briefs filed by the parties, and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Korman v. EagleBank, No. 8:12-cv-03449-PWG, 2013 WL 3816987 (D.Md. July 22, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.